                  Case 1:19-cv-03377-LAP Document 323 Filed 07/26/21 Page 1 of 3



                                                                                          Howard M. Cooper
                                                                                          E-mail: hcooper@toddweld.com


   VIA ECF                                             July 26, 2021

   Honorable Loretta A. Preska
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007-1312

           Re:      Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP
                    Response to Plaintiff’s Pre-Motion Letter re: Interrogatories (ECF No. 322)

   Dear Judge Preska:

           Professor Alan Dershowitz (“Professor Dershowitz”) respectfully opposes Plaintiff’s Pre-Letter
   Motion which seeks an order allowing her to propound improper interrogatories (the “Proposed
   Interrogatories”) beyond the scope permitted by the Local Rule 33.3.

          As a threshold matter, Plaintiff’s letter motion is premature and the Court should defer
   considering it until after Professor Dershowitz’s deposition is completed. Indeed, Plaintiff appears to
   want to continue to undertake highly burdensome and one-sided paper discovery in this case rather than
   work with Professor Dershowitz’s counsel to finally schedule the depositions of the parties. Even a
   cursory review of Plaintiff’s Proposed Interrogatories makes clear that the information sought is more
   properly the subject of deposition testimony, given that the information sought can largely be gleaned
   from documents and gaps, if any, can be filled in simply by asking Professor Dershowitz questions at his
   deposition. The parties will be better served by the Court ordering them to proceed with their
   depositions, in person, as a next step in this case. Plaintiff chose to initiate this litigation in the United
   States. There is no reason she should not be ordered at long last to appear for her deposition here.
   However, if the Court is at all inclined to allow Plaintiff’s request, and it should not, then it should
   likewise order Plaintiff to respond fully to certain interrogatories propounded by Professor Dershowitz
   which Plaintiff refused to answer on the grounds that they were beyond the scope permitted by Local
   Rule 33.3.

           As Plaintiff acknowledges, Local Civil Rule 33.3(a) restricts the type of interrogatories which
   can be served at the commencement of discovery “to those seeking names of witnesses with knowledge
   of information relevant to the subject matter of the action, the computation of each category of damage
   alleged, and the existence, custodian, location and general description of relevant documents, including
   pertinent insurance agreements, and other physical evidence, or information of a similar nature.” L.R.
   33.3(a). Local Rule 33.3(b) allows interrogatories outside this narrow scope to be served during
   discovery only “if they are a more practical method of obtaining the information sought than a request
   for production or a deposition, or (2) if ordered by the Court.” L.R. 33.3(b). “These provisions of Rule
   33.3, read together, establish a policy [in this district] that most discovery should be conducted through
   depositions and document requests[.]” Erchonia Corp. v. Bissoon, No. 07 CIV. 8696 DLC, 2011 WL
   3904600, at *8 (S.D.N.Y. Aug. 26, 2011), aff'd, 458 F. App’x 58 (2d Cir. 2012).

           Plaintiff does not seriously contend that her Proposed Interrogatories come within what Plaintiff
   herself has characterized, when it was to her advantage to do so, as the “very limited and restricted”

Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                  Case 1:19-cv-03377-LAP Document 323 Filed 07/26/21 Page 2 of 3


                                                                                          Hon. Loretta A. Preska
                                                                                          July 26, 2021
                                                                                          Page 2 of 3



   scope permitted by L.R. 33.3(a). See Exhibit A at ¶ 2. Rather, Plaintiff contends that she should be
   permitted to serve her Proposed Interrogatories pursuant to L.R. 33.3(b) on the basis that “they are a
   more practical method of obtaining the information sought than a request for production or a
   deposition.” Plaintiff, however, fails to demonstrate that her Proposed Interrogatories are in fact a more
   practical or efficient means of obtaining the requested information and they are not.

           The bulk of the Proposed Interrogatories concern certain recorded conversations between
   Professor Dershowitz and others relating to the subject matter of this lawsuit. All such recordings
   within Professor Dershowitz’s possession, custody or control have already been produced in discovery.
   Professor Dershowitz, although he was not required to do so, even supplied an index of those recordings
   identifying the Bates number of the recording, parties to the conversation, and the approximate date of
   the recording, to the extent known. See Exhibit B. Any remaining questions regarding the recordings,
   to the extent they are the proper subject of discovery, can be answered by Professor Dershowitz in his
   deposition. If Plaintiff is not satisfied with the answers, then she can serve interrogatories targeted to fill
   in any gaps in information following Professor Dershowitz’s deposition.

           Likewise, Professor Dershowitz has produced in discovery all non-privileged records of any
   payments from Jeffrey Epstein in his possession, custody or control. To the extent additional records are
   located in the ongoing review of Professor Dershowitz’s Harvard email account, those will be produced
   as well. Given that all of this information is equally accessible to Plaintiff from documents produced (or
   to be produced) in discovery, the Proposed Interrogatories concerning this subject matter do not in any
   manner satisfy the standard of Local Rule 33.3(b). See, e.g., In re Weatherford Int'l Sec. Litig., No. 11
   CIV. 1646 LAK JCF, 2013 WL 5788680, at *3 (S.D.N.Y. Oct. 28, 2013); Gelb v. New York State Bd. of
   Elections, No. 00 CIV. 6325(GBD)(DF, 2003 WL 1907986, at *2 (S.D.N.Y. Apr. 17, 2003).

          Finally, Plaintiff has failed to demonstrate why Professor Dershowitz should be required to
   answer an interrogatory asking him to identify all email accounts he has used since 2000 (and related
   information) when counsel have already provided this information both as part of Initial Disclosures and
   in subsequent conferences regarding Professor Dershowitz’s search for and production of responsive
   documents.

            For the foregoing reasons, the Court should defer ruling on Plaintiff’s request until after
   Professor Dershowitz’s deposition. If, however, the Court is inclined to require Professor Dershowitz to
   respond to Plaintiff’s Proposed Interrogatories, then it should likewise order Plaintiff to respond fully to
   the interrogatories which Professor Dershowitz served on Plaintiff, and which Plaintiff objected to
   answering on the basis of Local Rule 33.3. In particular, Plaintiff should be ordered to answer
   Interrogatory Nos. 2, 3 and 5 of Defendant’s First Set of Interrogatories, Plaintiff’s objections and
   responses to which are attached hereto as Exhibit A. Those interrogatories seek details regarding (i)
   Plaintiff’s claims that she was sexually trafficked to numerous associates of Jeffrey Epstein; (ii) any
   alleged disclosures by Plaintiff of her accusations against Professor Dershowitz predating the public
   disclosure of those accusations on December 30, 2014; and (iii) payments and other income received by
   Plaintiff. Citing Local Rule 33.3, Plaintiff refused to answer these interrogatories other than to refer
   generally to her deposition testimony in Giuffre v. Maxwell and documents produced as part of her
   initial disclosures (without specific citation to either). See id. at pp. 6-8. These responses are plainly
   inadequate. If the Court accepts Plaintiff’s argument that Professor Dershowitz should be required to
   answer the Proposed Interrogatories because he is unlikely to be able to fully answer the questions in his
Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                  Case 1:19-cv-03377-LAP Document 323 Filed 07/26/21 Page 3 of 3


                                                                                          Hon. Loretta A. Preska
                                                                                          July 26, 2021
                                                                                          Page 3 of 3



   deposition, then a fortiori, it must order Plaintiff to respond to Prof. Dershowitz’s interrogatories where
   Plaintiff has already demonstrated she is incapable of providing full and complete answers to these
   questions in deposition.




                                                       Respectfully submitted,

                                                       _/s/ Howard M. Cooper_
                                                       Howard M. Cooper

   cc:     Counsel of record, via ECF

   Enclosures: Exhibits A & B




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
